Case 4:18-cv-04108-SOH Document 88                Filed 08/16/21 Page 1 of 1 PageID #: 864




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


GERALD H. LOWERY, SR.                                                                PLAINTIFF

VS.                                 Civil No. 4:18-CV-4108

NURSE S. KING, et al.                                                            DEFENDANTS


                                           ORDER

        On this 16th day of August, 2021, IT IS ORDERED that the Order for Writ of Habeas Corpus

Ad Testificandum and Writ of Habeas Corpus ad Testificandum entered on July 15, 2021, directing

the Warden, Arkansas Department of Correction, Varner Unit, Grady, Arkansas 71644-0600, to

produce Gerald H. Lowery, Sr., ADC# 171920, be set aside as naught.

        The trial scheduled for August 17, 2021, at 9:00 a.m. is continued and will be rescheduled

at a later date.



                                                    /s/ Susan O. Hickey
                                                    SUSAN O. HICKEY
                                                    CHIEF UNITED STATES DISTRICT JUDGE
